Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1:

    PNG
    media_image1.png
    195
    919
    media_image1.png
    Greyscale


§102 Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 46, 50-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li, i.e, 

    PNG
    media_image2.png
    40
    720
    media_image2.png
    Greyscale

	Li demonstrates a route to achieve co-continuous micrometer-scale structures by aggregating rod-like nanoparticles into a percolated network within one of two polymer phases, i.e., “intraphase gelation”,1 rather than at the interface.  Moreover, 

    PNG
    media_image4.png
    105
    458
    media_image4.png
    Greyscale

Specifically, Li describes providing a suspension comprising 2 vol%2 nanoparticles, e.g., CdSe-TOPO nanorods,3 in a toluene solution containing 10 wt% polymers,4 i.e., a near-5.  After formation of the suspension in the one-phase liquid mixture, the suspension was annealed by heating at 180ºC, i.e., at 20 ºC above the polymer blend’s critical temperature,6 for 24 hr thereby effecting spinodal decomposition.7
	Li describes a “network of nanoparticles percolat[ing] throughout the PVME domains” (Li at p 1999).

§103 Rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 – 37,46 are rejected under 35 U.S.C. 103 as being unpatentable over Li.  Li describes formulating a solution of PS/PVME in toluene from commercially supplied polystyrene (presumably solid polymer) and commercially supplied aqueous solution of PVME subsequently dried under vacuum with heat over the course of 3 days.  It would have been an obvious expedient to have formulated a first liquid of PS in toluene and a second liquid of PVME in toluene and to have mixed the two liquids together to form the 50/50 PS/PVME blend to which the nanoparticles were added forming the suspension.  Per claim 37, it is the PS / PVME blend that undergoes spinodal decomposition in Li.  Per claim 46, it would have been an obvious expedient to have formulated the suspension of NP and the one-phase PS/PVME blend by adding the former to the latter.

Objection is made to claims 38-39,40-45,47-49,52-60 for dependence on a rejected base claim but would be allowable if presented in independent form. 
Per claim 40, given USP 9187646 to Fan at col 3 line 38-50 (“CdSe nanoparticles … were dissolved in … toluene”),8 one of skill would not have expected CdSe-TOPO 
USP 20160200891 to Virgilio is cited of interest.

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 Li at p. 2002:
        
    PNG
    media_image3.png
    318
    470
    media_image3.png
    Greyscale

        2 Li, at p 1998:
        
    PNG
    media_image5.png
    109
    471
    media_image5.png
    Greyscale

        
        3 Li, Supplemental Information, at the 2nd of 5 unnumbered pages:
        
    PNG
    media_image6.png
    76
    605
    media_image6.png
    Greyscale

        4 Li, Supplemental Information, at the 3rd of 5 unnumbered pages:
        
    PNG
    media_image7.png
    211
    603
    media_image7.png
    Greyscale

        5 Li, at p. 1998:
        
    PNG
    media_image8.png
    47
    470
    media_image8.png
    Greyscale

        6 Li at p. 1998:
        
    PNG
    media_image9.png
    89
    471
    media_image9.png
    Greyscale

        7 Li at Abstract:
        
    PNG
    media_image10.png
    93
    573
    media_image10.png
    Greyscale

        8 Fan at col 3 lines 38-50:
        
    PNG
    media_image11.png
    276
    520
    media_image11.png
    Greyscale